Appeal by the People from an order of the Supreme Court, Queens County (Hentel, J.), dated February 9, 1981, which, inter alia, granted defendants’ motions to dismiss the indictments against them. Order reversed, on the law, indictments reinstated and case remitted to Criminal Term for further proceedings. There was sufficient competent evidence to sustain the indictments (see CPL 190.65, subd 1). “In the context of the Grand Jury procedure, legally sufficient means prima facie, not proof beyond a reasonable doubt” (People v Mayo, 36 NY2d 1002, 1004). We *754have considered defendants’ remaining points and find them to be without merit. Cohalan, J.P., Margett, O’Connor and Thompson, JJ., concur.